 1
     THOMAS A. JOHNSON, #119203
 2   Kristy M. Horton, #271250
     Law Office of Thomas A. Johnson
 3
     400 Capitol Mall, Suite 2560
 4   Sacramento, California 95814
     Telephone: (916) 422-4022
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                             )
     UNITED STATES OF AMERICA,                 )   Case No.: 2:18-cr-00192-TLN
10                                             )
                  Plaintiff,                   )   DEFENDANT’S STIPULATION AND
11         v.                                  )   ORDER FOR CONTINUANCE OF J&S
12                                             )
     ANDREW STEPHEN LUND,                      )   Date: February 6, 2020
13                                             )   Time: 9:30 a.m.
                  Defendant.                   )   Judge: Hon. Troy L. Nunley
14                                             )
15
16         IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing scheduled for February 6, 2020, is continued to February 20,
18   2020, at 9:30 a.m. in the same courtroom. Defense counsel is requesting additional time
19   to prepare. The PSR schedule is to be amended as follows:
20
     Judgment and Sentencing date:                         February 20, 2020
21
     Reply or Statement                                    February 13, 2020
22
23
     IT IS SO STIPULATED.
24
25   DATED: January 23, 2020                        By:    /s/ Thomas A. Johnson
                                                           THOMAS A. JOHNSON
26                                                         Attorney for Andrew Lund
27
28


                                                                                               1
     DATED: January 23, 2020              MCGREGOR W. SCOTT
 1                                        United States Attorney
 2                                 By: /s/ Amy Hitchcock
 3                                      AMY HITCHCOCK
                                        Assistant U.S. Attorney
 4
 5                             ORDER
 6        IT IS SO ORDERED.
 7
 8   DATED: January 23, 2020
 9
                                       Troy L. Nunley
10                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      2
